Judgments, Supreme Court, Bronx County (Roger Hayes, J.), rendered June 8, 2000, convicting defendant, after a jury trial, of robbery in the first degree and two counts of criminal possession of a weapon in the third degree, and, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 22 years to life, unanimously affirmed.
The People’s reverse-Batson application (Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990], cert denied 498 US 824 [1990]) was properly granted. The record supports the court’s determination that the reasons provided by defense counsel with respect to her peremptory challenges of three prospective jurors were pretextual. Such a finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]). We note counsel’s failure to challenge other panelists possessing the same characteristics as those she cited as race-neutral reasons for challenging the panelists at issue. Contrary to defendant’s arguments, the differences between the challenged and unchallenged panelists’ situations were insignificant.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.